DETAILED ACTION
Claims 1-13 are pending, and claims 7 and 12-13 are currently under review.
Claims 1-6 and 8-11 are withdrawn.
Claims 12-13 are newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 5/02/2022 has been entered.  Claims 1-11, and newly submitted claim(s) 12-13, remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112 rejection previously set forth in the Non-Final Office Action mailed 2/04/2022.

Claim Interpretation
As stated in the previous office action, the term “grain size number” is interpreted to refer to any standard grain size number as recognized by one of ordinary skill according to broadest reasonable interpretation (ie. ASTM, JIS, etc.).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 7 recites the broad recitation “comprising…”, and the claim also recites “a balance consisting of…” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The examiner interprets the instant claims to be open ended (ie. comprising) according to broadest reasonable interpretation.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 recites an Al range of 0.001 weight percent or greater.  However, claim 13 is dependent upon claim 7, which previously recites an Al range of greater than 0 to 0.03 weight percent.  It is unclear whether claim 13 intends to either: 1) further limit the Al range to 0.001 to 0.03 weight percent, or 2) broaden the Al range to not recite an upper limit.  The examiner interprets the instant claim to refer to interpretation 1) pertaining to a narrower Al range of 0.001 to 0.03 weight percent such that claim 13 is considered to properly narrow the scope of independent claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conrad et al. (US 2009/0202380) in view of Iseda et al. (US 2013/0130058), or alternatively further in view of either Takahashi et al. (US 2009/0233150) or Thomasnet (2010, Stainless steel pipe types).
Regarding claim 7, Conrad et al. discloses an austenitic stainless steel having a composition as seen in table 1 below [abstract, 0014-0025].  Conrad et al. further teaches an austenite grain size of less than or equal to 4 micrometers, or greater than approximately ASTM size 11 as determined by the examiner [0025].  Conrad et al. does not expressly teach formula (1) as claimed.  However, the examiner notes that formula (1) as claimed merely further limits the claimed amounts of C, Cr, N, and Nb.  Accordingly, the examiner submits that the steel composition of Conrad et al. further overlaps with the C, Cr, N, and Nb amounts pertaining to claimed formula (1).  The examiner notes that the aforementioned overlap is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Conrad et al. does not expressly teach an inclusion of Al as claimed.  Iseda et al. discloses an austenitic steel having good corrosion resistance [abstract]; wherein it is known to include Al in an amount of up to 0.005 weight percent for the purpose of deoxidation [0066-0067].  Therefore, it would have been obvious to one of ordinary skill to modify the steel of Conrad et al. by including Al for deoxidation as disclosed by Iseda et al.
Conrad et al. further teaches that said steel can be provided in as a mechanical part such as a tube [0002].  The examiner notes that an “automobile fuel injection tube” is an instance of intended use of the claimed tube, which upon further consideration, is not considered to impart any further significant structural limitations to the instant claim absent concrete evidence to the contrary.  Particularly, the steel tube of Conrad et al. for mechanical parts having good mechanical properties and corrosion resistance would be entirely capable of being used for an automobile fuel injection tube [0002].
Alternatively, Conrad et al. does not expressly teach the steel used for an automobile fuel injection tube.  However, this feature would have been obvious in view of the prior art.  Takahashi et al. discloses that it is known to utilize austenitic stainless steels for fuel injection tubes in hydrogen gas vehicles due to their high corrosion resistance [0001, 0020].  Therefore, it would have been obvious to one of ordinary skill to modify the steel of Conrad et al. by utilizing it for an automobile fuel injection tube as claimed due to its corrosion resistance as would have been recognized by one of ordinary skill.  Alternatively, Thomasnet discloses that it is known to utilize 304 or 304L (ie. austenitic stainless steel) for fuel injection lines because of the steel’s high strength, corrosion resistance, and ductility [p.1].  Therefore, it would have been obvious to one of ordinary skill to modify the steel of Conrad et al. by utilizing it for a fuel injection line for aircraft because said steel has good properties as stated above.
Table 1.
Element (wt.%)
Claim 7 (wt.%)
Conrad et al. (wt.%)
C
0 – 0.12
0.025 – 0.15
Si
0.1 – 1
0.2 – 1
Mn
0.1 – 2.7
0.5 – 2
P
0 – 0.05
0 – 0.5
S
0 – 0.01
0 – 0.015
Cr
13 – 22
16 – 20
Ni
4 – 12
6 – 12
Cu
0.01 – 0.5
0 – 0.5
Mo
0 – 3
0 – 3
Al
0 (excl.) – 0.03
0 – 0.05 (Iseda et al.)
Nb
0.05 – 0.3
0.03 – 0.5
N
0.1 – 0.5
0.03 – 0.16
Fe & Impurities
Balance
Balance


Regarding claim 12, the aforementioned prior art discloses the steel of claim 7 (see previous).  As stated previously, Conrad et al. or Takahashi et al. or Thomasnet disclose the configuration of a tube as claimed.  The aforementioned prior art is further silent regarding any required further inclusions or elements (ie. coatings, etc.) on the stainless steel tube.  Accordingly, one of ordinary skill would understand that no other inclusions or elements (ie. coatings, etc.) are disclosed to be required, which meets the instant limitation.  In other words, absent a specific teaching to the contrary, one of ordinary skill would understand that the entirety of the tube (ie. 100%) is made of the disclosed steel of the aforementioned prior art.
Regarding claim 13, the aforementioned prior art discloses the steel of claim 12 (see previous).  The examiner notes that the disclosed Al amount of Iseda et al. above further overlaps with the instantly claimed range which is prima facie evidence of obviousness.  See MPEP 2144.05(I).

Claims 7 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takao et al. (JP2004065541, machine translation referred to herein) alone, or alternatively further in view of either Takahashi et al. (US 2009/0233150) or Thomasnet (2010, Stainless steel pipe types).
Regarding claim 7, Takao et al. discloses an austenitic steel having a composition as seen in table 2 below [0001, 0011, 0016-0030].  Takao et al. further teaches a grain size of 7 to 8.5 [0011].  The examiner notes that the overlap between the steel composition and grain size of Takao et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Takao et al. does not expressly teach formula (1) as claimed.  However, the examiner notes that formula (1) as claimed merely further limits the claimed amounts of C, Cr, N, and Nb.  Accordingly, the examiner submits that the steel composition of Takao et al. further overlaps with the C, Cr, N, and Nb amounts pertaining to claimed formula (1).  
Takao et al. does not expressly teach the shape of a fuel injection tube as claimed.  However, the examiner submits that this feature would have been obvious in view of the prior art.  Takahashi et al. discloses that it is known to utilize austenitic stainless steels for fuel injection tubes in hydrogen gas vehicles due to their high corrosion resistance [0001, 0020].  Therefore, it would have been obvious to one of ordinary skill to modify the steel of Takao et al. by utilizing it for an automobile fuel injection tube as claimed due to its corrosion resistance as would have been recognized by one of ordinary skill.  Alternatively, Thomasnet discloses that it is known to utilize 304 or 304L (ie. austenitic stainless steel) for fuel injection lines because of the steel’s high strength, corrosion resistance, and ductility [p.1].  Therefore, it would have been obvious to one of ordinary skill to modify the steel of Takao et al. by utilizing it for a fuel injection line for aircraft because said steel has good properties as stated above.  Furthermore, the examiner also submits that the recitation of a fuel injector tube is a mere recitation of a specific shape which would have been an obvious engineering design choice and is prima facie obvious absent concrete evidence that said shape was significant.  See MPEP 2144.04(IV)(B).  Since the aforementioned recitation of a fuel injector tube merely limits a design shape rather than actual material structure of the steel (ie. microstructure, precipitates, etc.), the examiner cannot consider the mere recitation of a tube shape to be patentably distinct over the disclosure of the prior art.
Table 2.
Element (wt.%)
Claim 7 (wt.%)
Takao et al. (wt.%)
C
0 – 0.12
0 – 0.08
Si
0.1 – 1
0 – 1
Mn
0.1 – 2.7
0 – 2
P
0 – 0.05
0 – 0.045
S
0 – 0.01
0 – 0.01
Cr
13 – 22
18 – 20
Ni
4 – 12
8 – 10.5
Cu
0.01 – 0.5
0.5 – 1.5
Mo
0 – 3
0.05 – 0.3
Al
0 (excl.) – 0.03
0 – 0.2
Nb
0.05 – 0.3
0.005 – 0.5
N
0.1 – 0.5
0 – 0.1
Fe & Impurities
Balance
Balance


Regarding claim 12, the aforementioned prior art discloses the steel of claim 7 (see previous).  As stated previously, Takahashi et al. or Thomasnet disclose the configuration of a tube as claimed.  The aforementioned prior art is further silent regarding any required further inclusions or elements (ie. coatings, etc.) on the stainless steel tube.  Accordingly, one of ordinary skill would understand that no other inclusions or elements (ie. coatings, etc.) are disclosed to be required, which meets the instant limitation.  In other words, absent a specific teaching to the contrary, one of ordinary skill would understand that the entirety of the tube (ie. 100%) is made of the disclosed steel of the aforementioned prior art.
Regarding claim 13, the aforementioned prior art discloses the steel of claim 12 (see previous).  The examiner notes that the disclosed Al amount of Takao et al. above further overlaps with the instantly claimed range which is prima facie evidence of obviousness.  See MPEP 2144.05(I).

Response to Arguments
Applicant's arguments, filed 5/02/2022, regarding the rejections over Conrad et al. and others have been fully considered but they are not persuasive. 
Applicant argues that the prior art fails to teach formula (1) as currently claimed.  The examiner cannot concur.  As stated above, it is noted that formula (1) merely further limits the amounts of C, Cr, N, and Nb in the instant claim.  Accordingly, the C, Cr, N, and Nb of the prior art further overlaps with the claimed formula (1) values, which is still prima facie evidence of obviousness.  See MPEP 2144.05(I).
Applicant then argues that the prior art fails to teach that a steel that is so thoroughly austenitic that it includes at least 99% of the fuel injector tube.  The examiner cannot concur.  Firstly, it is noted that the features upon which applicant relies (i.e., at least 99% austenite) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims as currently amended merely recite that the fuel injector tube is at least 99% of the claimed steel, wherein this limitation is met as explained above.  If applicant is of the position that the claims require 99% more of an austenite phase, the examiner invites applicant to amend the claims accordingly.  Secondly, even if the claims did recite 99% or more of austenite phase, the examiner further cannot concur with applicants.  The aforementioned prior art expressly teaches an “austenitic stainless steel” and is silent regarding the inclusion of any other phases (ie. ferrite, martensite, etc.).  Accordingly, one of ordinary skill would understand that the austenitic stainless steel, which is not disclosed to include any other phases, would be entirely austenitic (ie. 100%) absent a specific teaching to the contrary.

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734